
	

115 S1850 IS: Protecting Jessica Grubb’s Legacy Act 
U.S. Senate
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1850
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2017
			Mr. Manchin (for himself, Mrs. Capito, Mrs. Feinstein, Mr. King, Ms. Harris, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to protect the confidentiality of substance use disorder
			 patient records.
	
	
		1.Short title
 This Act may be cited as the Protecting Jessica Grubb’s Legacy Act .
 2.Confidentiality of substance use disorder patient recordsSection 543 of the Public Health Service Act (42 U.S.C. 290dd–2) is amended— (1)in the section heading, by inserting substance use disorder patient before records;
 (2)by redesignating subsections (a) through (h) as subsection (b) through (i), respectively; (3)by inserting before subsection (b), as so redesignated, the following:
				
 (a)PurposeIt is the purpose of this section to protect the confidentiality of substance use disorder patient records. Except as provided in subsection (f), such records shall be confidential and may be disclosed only for the purposes and under the circumstances expressly authorized under subsection (c), consistent with the allowable uses and disclosures to carry out treatment, payment, or health care operations as defined in regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.;
 (4)in subsection (b), as so redesignated— (A)in the subsection heading, by striking Requirement and inserting Definition;
 (B)by striking Records and inserting For purposes of this section, the term substance use disorder patient record means any record; (C)by striking which are and inserting that is; and
 (D)by striking shall, except and all that follows through subsection (b); (5)in subsection (c), as so redesignated—
 (A)in the subsection heading, by inserting of substance use disorder patient records  after disclosure; (B)in paragraph (1)—
 (i)by striking The content and inserting Except as described in paragraph (2), the content; (ii)by striking record referred to in subsection (a) and inserting substance use disorder patient record; and
 (iii)by striking subsection (g) and inserting subsection (h); and (C)by amending paragraph (2) to read as follows:
					
 (2)Permitted disclosureWhether or not the patient with respect to whom any substance use disorder patient record referred is maintained gives written consent, the content of such record may be used or disclosed as follows:
 (A)In connection with the provision of medical services or health care to substance use disorder patients consistent with the allowable uses and disclosures to carry out treatment, payment, or health care operations as described in section 164.506 of title 45, Code of Federal Regulations, or any successor regulation.
 (B)To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, or program evaluation, but such personnel may not identify, directly or indirectly, any individual patient in any report of such research, audit, or evaluation, or otherwise disclose patient identities in any manner.;
 (6)in subsection (d), as so redesignated— (A)by striking Except as authorized and all that follows through may be used and inserting the following:
					
 (1)In generalExcept as authorized by an appropriate order of a court of competent jurisdiction granted after application showing good cause therefor, including the need to avert a substantial risk of death or serious bodily harm:
 (A)No substance use disorder patient record may be used or disclosed to a law enforcement official; and
 (B)by adding at the end the following:  (B)In the case of a use or disclosure of the content of a substance use disorder patient record for purposes of treatment, payment, or health care operations as provided for under subsection (c), no further disclosure or re-disclosure of such record is allowed to initiate or substantiate any criminal charges against a patient or to conduct any investigation of a patient.
 (2)Exclusionary effect and dismissalAny content of a substance use disorder patient record that has been mistakenly, wrongfully, or intentionally used or disclosed to initiate or substantiate any criminal charges against a patient or to conduct any investigation of a patient in violation of paragraph (1)—
 (A)shall be excluded from evidence in any proposed or actual proceedings relating to such criminal charges or investigation; and
 (B)absent good cause shown, shall result in the automatic dismissal of any proceedings for which the content of the record was offered.;
 (7)in subsection (h), as so redesignated— (A)by striking subsection (h) and inserting subsection (i); and
 (B)by striking , including procedures and criteria for the issuance and scope of orders under subsection (b)(2)(C),; and
 (8)in subsection (i), as so redesignated, by striking subsection (g) and inserting subsection (h).  